UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1683


STEPHEN G. STERNER,

                Plaintiff - Appellant,

          v.

WOODFOREST NATIONAL BANK; BRYAN ABRAHAM, Woodforest National
Bank Representative; LISA COTTON, Woodforest National Bank
Ex. Vice President,

                Defendants - Appellees.



                            No. 14-1684


STEPHEN GEORGE STERNER,

                Plaintiff - Appellant,

          v.

WOODFOREST NATIONAL BANK; WOODFOREST BANK,

                Defendants - Appellees.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:13-cv-00229-MR-DLH; 1:14-cv-00092-MR-DLH)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Stephen G. Sterner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In     these   consolidated        appeals,     Stephen       G.    Sterner

challenges the district court’s orders denying his motion to

amend his complaint in the action underlying Appeal No. 14-1684,

and    denying   his   motion      for    reconsideration         of    the    district

court’s    orders:     (1)     dismissing        the    actions   underlying          both

appeals; and (2) denying his motion to amend.                     We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for the reasons stated by the district court.                          See Sterner v.

Woodforest Nat’l Bank, Nos. 1:13-cv-00229-MR-DLH, 1:14-cv-00092-

MR-DLH (W.D.N.C. June 17, 2014; July 3, 2014).                    We dispense with

oral    argument     because      the    facts    and    legal    contentions         are

adequately    presented      in    the    materials      before    this       court    and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                           3